EXHIBIT 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report ofChina Wireless Communications Inc. (the ‘‘Company’’) on Form10-K/A for the year ended December 31,2010, as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Joseph R . Cellura, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 2, 2011 /s/ Joseph R. Cellura Joseph R. Cellura Chief Executive Officer (principal Executive Officer and Principal Financial Officer)
